                       Case 5:21-mj-70671-MAG Document 6 Filed 04/22/21 Page 1 of 1
AO 94 (Rev. 06/09) Commitment to Another District
                                                                                                                       FILED
                                                                                                                        Apr 22 2021

                                     UNITED STATES DISTRICT COURT                                                     SUSANY. SOONG
                                                                    for the                                      CLERK, U.S. DISTRICT COURT
                                                                                                              NORTHERN DISTRICT OF CALIFORNIA
                                                      Northern District
                                                    __________  DistrictofofCalifornia
                                                                             __________                                    EUREKA

                   United States of America                           )
                              v.                                      )
                  Tahra Venece Chavez Hijar                           )       Case No. 5:21-mj-70671 MAG
                                                                      )
                                                                      )           Charging District’s
                           Defendant                                  )           Case No.    21-CR-68 GPC

                                            COMMITMENT TO ANOTHER DISTRICT

          The defendant has been ordered to appear in the                 Southern            District of California                  ,
(if applicable)                                      division. The defendant may need an interpreter for this language:
                                                                .

          The defendant:        ’ will retain an attorney.
                                ✔ is requesting court-appointed counsel.
                                ’

          The defendant remains in custody after the initial appearance.

         IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant’s arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.



Date:              04/22/2021
                                                                                              Judge’s signature

                                                                              United States Magistrate Judge Robert M. Illman
                                                                                            Printed name and title
